Exhibit 10.28
 
THIS NOTE AND THE SECURITIES INTO WHICH IT IS CONVERTIBLE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"),
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR UNLESS VISTAGEN THERAPEUTICS, INC. SHALL HAVE RECEIVED
AN OPINION OF COUNSEL THAT THE REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS
NOT REQUIRED.




VISTAGEN THERAPEUTICS, INC. Amended and Restated Senior Convertible Promissory
Bridge Note


U.S.
$4,000,000                                                                      Original
Issuance Date: June 19,2007                   Maturity Date: June 30,2012


FOR VALUE RECEIVED, VistaGen Therapeutics, Inc., a California corporation (the
"Company"), hereby promises to pay to the order of Platinum Long Term Growth
VII, LLC or any permitted holder of this Senior Convertible Promissory Bridge
Note (the "Payee"), at the principal office of the Payee set forth herein, or at
such other place as the Payee may designate in writing to the Company, the
principal sum of Four Million Dollars ($4,000,000), with interest on the unpaid
principal balance hereof at a rate equal to ten percent (10%) per annum from and
including November 1, 2009 (the "Interest Accrual Date"), in such coin or
currency of the United States of America as at the time shall be legal tender
for the payment of public and private debts and in immediately available funds,
as provided in this Senior Convertible Promissory Bridge Note (this "Note").
This Note is being issued pursuant to the terms and conditions of that certain
Letter Loan Agreement, dated June 19, 2007, as amended, by and between the
Company and Payee, (the "Loan Agreement"), and replaces those senior convertible
promissory notes in the aggregate principal amount of Four Million Dollars
($4,000,000) issued by the Company as provided in the Loan Agreement.
 
    1.       Automatic Conversion of Principal and Interest: Cash Payment
Option.
Subject to Section 4 hereof, upon the closing by the Company of a "Qualified
Financing", (as defined below), the outstanding principal amount of this Note
together with all accrued and unpaid interest hereunder (the "Outstanding
Balance") shall be automatically converted, at the closing and on the same terms
and conditions of the Qualified Financing, into such securities, including
warrants of the Company, as are issued in the Qualified Financing (the
"Qualified Financing Securities"), the number of which shall be determined in
accordance with one of the following three formulas, as selected by the Payee in
its sole discretion: (A) (the Outstanding Balance as of the closing of the
Qualified Financing x (1.25) / $1.75 per share of the Company's Common Stock (as
the same may be adjusted as set forth herein, the "Fixed Conversion Price"), (B)
(the Outstanding Balance as of the closing of the Qualified Financing x (1.25) /
(the per security price of the securities sold in the Qualified Financing
(valued at the lowest per share price if more than one transaction constitutes
the Qualified Financing)), or (C) (the Outstanding Balance as of the closing of
the Qualified Financing) / (the per share price of a share of the Company's
common stock assuming a $30 million valuation of the Company on a Fully Diluted
Basis (as defined in Section 3 below) (the "Automatic Conversion Formula"):
provided, however, that, without the consent of the Holder, no such automatic
conversion shall occur with respect to a portion of the Note unless and until
the shares issuable to the Holder pursuant to the conversion of such portion of
the Note are freely tradable as herein provided (the "Equity Conditions").   For
purposes of this Note, a "Qualified Financing" shall mean and be deemed to have
occurred following the last to occur of the following:  (i) the closing by the
Company of an equity or equity based financing or a series of equity financing
following

 
 

--------------------------------------------------------------------------------

 
 
May 1, 2011 resulting in aggregate gross proceeds to the Company totaling at
least $5,000,000 (including the cancellation of indebtedness not otherwise
convertible by its terms); and (ii) the Company becomes a Public Company (as
defined below). For purposes of the foregoing definition of the Equity
Conditions and notwithstanding any restriction on transfer imposed by Section
6(g) of the Loan Agreement, shares issuable to Holder pursuant to a conversion
of the Note shall be deemed freely tradable if: (A) the Company is then a Public
Company, and (B) such shares (as to all or any portion thereof upon or
immediately following conversion): (i) have been issued to Holder pursuant to a
registration statement declared effective under the Securities Act, including,
without limitation, any such registration statement declared effective in
connection with the Qualified Financing, (ii) are registered for resale pursuant
to a then effective registration statement declared effective under the
Securities Act (and the Company believes, in good faith, that such effectiveness
shall continue for the foreseeable future); or (iii) can be sold in any ninety
(90) day period without registration under the Securities Act in compliance with
Rule 144 promulgated thereunder, including, without limitation, the volume
limitations with respect to such sales as contained in paragraph (e) of Rule 144
to the extent applicable. The principal amounts of this Note shall not be
included in determining the threshold amount for a Qualified Financing. Upon
such automatic conversion, the Payee shall be deemed to be a purchaser in the
Qualified Financing and shall be granted all rights, including registration
rights afforded to an investor in the Qualified Financing. In the event that the
Payee for any reason fails to inform the Company of the Automatic Conversion
Formula it desires to use to determine the number of Qualified Financing
Securities it will receive pursuant to this Section 1(a), the Outstanding
Balance will be converted using the Automatic Conversion Formula that results in
the Payee receiving the highest number of Qualified Financing Securities
issuable to the Payee upon closing of the Qualified Financing. For purposes of
this Section 1, "Public Company" shall mean the Company or the successor of the
Company after the occurrence of a Public Event. "Public Event" shall mean the
date upon which the Company becomes a publicly traded company or it or any
successor is owned by a publicly traded company, by way or merger, share
exchange or otherwise. Any balance on this Note that has not converted under
this Section 1(a) because the Equity Conditions have not occurred shall
thereafter automatically convert upon satisfaction of the Equity Conditions (to
the extent the same has not previously been converted pursuant to Section 3
hereof).
 
    2. Adjustment to Fixed Exercise Price. In the event that the Company shall
(a) issue additional shares of the Common Stock as a dividend or other
distribution on outstanding Common Stock issued by the Company, (b) subdivide
its outstanding shares of Common Stock, or (c) combine its outstanding shares of
the Common Stock into a smaller number of shares of the Common Stock, then, in
each such event, the Fixed Exercise Price shall, simultaneously with the
happening of such event, be adjusted by multiplying the then Fixed Exercise
Price by a fraction, the numerator of which shall be the number of shares of
Common Stock outstanding immediately prior to such event and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
after such event, and the product so obtained shall thereafter be the Fixed
Exercise Price then in effect. The Fixed Exercise Price, as so adjusted, shall
be readjusted in the same manner upon the happening of any successive event or
events described herein in this Section 2. Similar equitable adjustments shall
be made for purposes of the determination of the price of any Qualified
Financing pursuant to Section 1 above.

 
 

--------------------------------------------------------------------------------

 
 
    3.       Voluntary Conversion of Principal and Interest. Subject to the
terms and conditions of this Section 3 and provided this Note remains
outstanding, at any time and from time to time prior to the Maturity Date (as
defined below), the Payee shall have the right, at the Payee's option, to
convert all or a portion of the Outstanding Balance (the "Conversion Option")
into such number of fully paid and non-assessable shares of the Company's common
stock (the "Conversion Shares") as is determined in accordance with the
following formula: (125% of the Outstanding Balance being converted as of the
date of the exercise of the Conversion Option) / the lesser of (i) the Fixed
Conversion Price, (ii) the price per share of any Equity or Equity Linked
Financing the Company enters into ("Subsequent Financing") or (iii) the per
share price of a share of the Company's common stock assuming a $30 million
valuation of the Company on a Fully Diluted Basis (as defined below); provided,
however, that in the event that the Payee elects to convert all or a portion of
the Outstanding Balance pursuant to this Section 3 at any time after the
Qualified Financing but prior to the satisfaction of the Equity Conditions as
set forth in Section 1(a) hereof, such amount shall convert into the number of
Conversion Shares determined in accordance with the Automatic Conversion Formula
selected by the Payee pursuant to Section 1 above. If the Payee desires to
exercise the Conversion Option, the Payee shall, by personal delivery or
nationally-recognized overnight carrier, surrender the original of this Note and
give written notice to the Company (the "Conversion Notice"), which Conversion
Notice shall (a) state the Payee's election to exercise the Conversion Option,
and (b) provide for a representation and warranty of the Payee to the Company
that, as of the date of the Conversion Notice, the Payee has not assigned or
otherwise transferred all or any portion of the Payee's rights under this Note
to any third parties. The Company shall, as soon as practicable thereafter,
issue and deliver to the Payee the number of Conversion Shares to which the
Payee shall be entitled upon exercise of the Conversion Option, together with a
note representing the unconverted balance (if any). Notwithstanding anything to
the contrary contained in this Section 3, the Company shall have the right, at
the Company's option, on or prior to the consummation of the Qualified Financing
(but not thereafter), to pay all or a portion of the accrued and unpaid interest
due and payable to Payee upon Payee's exercise of the Conversion Option in cash.
For purposes of this Agreement, (y) "Equity and Equity Linked Financing" shall
mean the issuance and sale by the Company of its equity securities, the primary
purpose of which is to raise capital for the Company, provided, however, that an
Equity and Equity Linked Financing shall not be deemed to include the following
issuances: (1) shares of common stock issuable or issued to employees,
independent contractors, consultants, directors or vendors of the Company
directly or pursuant to a stock option plan, restricted stock plan or other
agreement approved by the Board of Directors of the Company; (2) shares of
common stock issued for the purpose of (I) a joint venture, technology licensing
or research and development activity, (II) distribution or manufacture of the
Company's products or services, or (III) any other transaction involving a
corporate partner that is for a purpose other than raising capital through the
sale of equity securities; (3) shares of common stock issuable upon conversion
of shares of preferred stock outstanding on the Original Issuance Date at the
conversion price determined in accordance with the Company's amended and
restated articles of incorporation in effect as of the Original Issuance Date;
(4) securities issued for the acquisition of another company by the Company by
merger, purchase of substantially all of the assets of such corporation or other
reorganization; (5) securities issued as a dividend or distribution on preferred
stock; (6) securities issued as a dividend on common stock where the Company
declares or pays a common stock dividend on the preferred stock in the same
manner as declared or paid on the common stock; (7) shares of common stock
issued or issuable (I) in apublic offering before or in connection with which
all outstanding shares of preferred stock will be converted to common stock or
(II) upon exercise of warrants or rights granted to underwriters in connection
with such public offering; (8) shares of common stock issuable or shares of
preferred stock issuable upon conversion or exercise of options, warrants, notes
or other securities or rights granted pursuant to a loan or commercial lease
transaction outstanding on the Original Issuance Date at the conversion price
determined in accordance with the Company's amended and restated articles of
incorporation in effect as of the Original Issuance Date; or (9) by way of
dividend or other distribution on shares of common stock excluded from the
definition of additional stock by the foregoing clauses (1), (2), (3), (4), (5),
(6), (7), (8) or this clause (9), and (z) "Fully-Diluted Basis" shall mean the
total number of shares of common stock of the Company then issued and
outstanding, assuming (1) the conversion of all preferred stock convertible into
common stock; and (2) the exercise of warrants to purchase 956,676 shares of
common stock outstanding as of the Original Issuance Date of the Note, assuming
an exercise price of $6.00 per share with respect to the warrants issued to the
holders of the Original Bridge Notes; and (iii) the exercise of 633,605 options
to purchase common stock issued pursuant to the Company's stock option plans as
of the Original Issuance Date of this Note.

 
 

--------------------------------------------------------------------------------

 
 
    4. Ownership Cap and Certain Conversion Restrictions. Notwithstanding
anything to the contrary set forth in this Note, if the number of shares of
Common Stock to be issued pursuant to any conversion contemplated by this Note
would exceed, when aggregated with all other shares of Common Stock owned by the
Payee at such time, the number of shares of Common Stock which would result in
the Payee beneficially owning (as determined in accordance with Section 13(d) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act") and the
rules thereunder) in excess of 9.99% of the then issued and outstanding shares
of Common Stock, then the portion of the Outstanding Balance that upon
conversion would cause the Payee to own in excess of 9.99% of the then issued
and outstanding shares of Common Stock shall, at the Holder's option, either (i)
convert into the same number of shares of an alternative security of the Company
as determined by the Board of Directors of the Borrower in the exercise of its
fiduciary duties that would not otherwise result in Payee beneficially owning in
excess of 9.99% of the then issued and outstanding shares of Common Stock of the
Company, which security shall be convertible into the same number of shares of
Common Stock (subject to an appropriate limitation on conversion to limit
beneficial ownership to 9.99%) without payment of additional consideration
(other than a proportionate surrender of such security) and provide typical
protection in the even of merger, stock splits, and related transactions; or (b)
remain outstanding (but with no additional interest accrued thereafter if, and
only if, the Equity Conditions are satisfied), but such excess shall not be
convertible until such portion of the Outstanding Balance can be converted into
shares of the Company's Common Stock without causing the Payee to beneficially
own in excess of 9.99% of the then issued and outstanding shares of Common
Stock; provided, however, that upon a holder of this Note providing the Borrower
with sixty-one (61) days notice (the "Waiver Notice") that such Holder would
like to waive this Section 4 with regard to any or all shares of Common Stock
issuable upon conversion of this Note, this Section 4 will be of no force or
effect with regard to all or a portion of the Note referenced in the Waiver
Notice.
 
    5. Most Favored Nations Exchange Right. So long as this Note remains
outstanding, if the Company enters into any Subsequent Financing on terms more
favorable than the terms governing this Note, then the Payee in its sole
discretion may exchange this Note (including principal and accrued interest
hereunder) for the securities issued or to be issued in the Subsequent
Financing.
 
    6. Principal and Interest Payments.
 
       (a) In the event a Qualified Financing is not completed or the Payee has
not exercised the Conversion Option with respect to the entire amount of this
Note, the Company shall repay the entire principal balance then outstanding
under this Note on June 30, 2012 (the "Maturity Date"); provided that the Payee
may extend the Maturity Date up to an additional one year in its sole
discretion.
       (b) Interest on the outstanding principal balance of this Note shall
accrue at a rate of ten percent (10%) per annum commencing on the Interest
Accrual Date, which interest shall be computed on the basis of the actual number
of days elapsed and a year of three hundred and sixty (360) days. In the event a
Qualified Financing occurs on or before December 31, 2011, any interest
occurring from the date of issuance of this Amended and Restated Note (May,,
2011) to the date
of closing of such Qualified Financing shall be forgiven. In the event a
Qualified Financing is not completed and/or to the extent the Payee has not
exercised the Conversion Option, all accrued and unpaid interest due under this
Note shall be payable on the Maturity Date (as the same may be extended pursuant
to subsection (a) above) by the Company in cash. Furthermore, upon the
occurrence of an Event of Default (as defined below), then to the extent
permitted by applicable law, the Company will pay interest to the Payee on the
then outstanding principal balance of the Note from the date of the Event of
Default until this Note is paid in full at the rate of fifteen percent (15%) per
annum.
       (c) Prepayment of principal under this Note without the express written
consent of the Payee is not permitted. The Company may at any time, prior to the
Qualified Transaction (but not thereafter unless the Equity Conditions are
satisfied) without the consent of the Payee, pay accrued interest in cash.


 
    7. Non-Business Days. Whenever any payment to be made shall be due on a
Saturday, Sunday or a public holiday under the laws of the State of New York,
such payment may be due on the next succeeding business day and such next
succeeding day shall be included in the calculation of the amount of accrued
interest payable on such date.
 
    8. Events of Default. The occurrence of any of the following events shall be
an "Event of Default" under this Note:



 
 

--------------------------------------------------------------------------------

 
 
       (a) the Company shall fail to. make the payment of any principal amount
outstanding for a period of ten (10) days after the date such payment shall
become due and payable hereunder; provided, however, that the Company shall have
five (5) days to cure any such default; or
       (b) the Company shall fail to make the payment of any accrued and unpaid
interest for a period of ten (10) days after the date such interest shall become
due and payable hereunder; provided, however, that the Company shall have five
(5) days to cure any such default; or
       (c) any material breach by the Company of any representations or
warranties or covenants or other obligations of the Company hereunder or in the
Loan Agreement or the Warrants issued to the Payee; or
       (d) the holder of any indebtedness of the Company shall accelerate any
payment of any amount or amounts of principal or interest on any such
indebtedness (the "Indebtedness") (other than with respect to this Note and
notes of like tenor) prior to its stated maturity or payment date, the aggregate
principal amount of which Indebtedness is in excess of $150,000, whether such
Indebtedness now exists or shall hereinafter be created, and such accelerated
payment entitles the holder thereof to immediate payment of such Indebtedness
which is due and owing and such indebtedness has not been discharged in full or
such acceleration has not been stayed, rescinded or annulled within fifteen (15)
business days of such acceleration; or
       (e) A judgment or judgments for the payment of money shall be rendered
against the Company for an amount in excess of $150,000 in the aggregate (net of
any applicable insurance coverage) for all such judgments that shall remain
unpaid for a period of thirty (30) consecutive days or more after its entry or
issue or that shall not be discharged, released, dismissed, stayed or bonded
(due to an appeal or otherwise) within the thirty (30) consecutive day period
after its entry or issue; or
       (f) the Company shall (i) apply for or consent to the appointment of, or
the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or assets, (ii) make a
general assignment for the benefit of its creditors, (iii) commence a voluntary
case under the Federal Bankruptcy Code, as amended (the "Bankruptcy Code") or
under the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors'
rights generally, or (v) acquiesce in writing to any petition filed against it
in an involuntary case under the Bankruptcy Code or under the comparable laws of
any jurisdiction (foreign or domestic); or
       (g) a proceeding or case shall be commenced in respect of the Company
without its application or consent, in any court of competent jurisdiction,
seeking (i) the liquidation, reorganization, moratorium, dissolution, winding
up, or composition or readjustment of its debts, (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of it or of all or any
substantial part of its assets or (iii) similar relief in respect of it under
any law providing for the relief of debtors, and such proceeding or case
described in clause (i), (ii) or (iii) shall continue undismissed, or unstayed
and in effect, for a period of forty-five (45) consecutive days or any order for
relief shall be entered in an involuntary case under the Bankruptcy Code or
under the comparable laws of any jurisdiction (foreign or domestic) against the
Company or any of its subsidiaries and shall continue undismissed, or unstayed
and in effect for a period of forty-five (45) consecutive days.


    9. Remedies Upon An Event of Default. If an Event of Default shall have
occurred and shall be continuing, the Payee of this Note may at any time at its
option, declare by written notice to the Company, the entire unpaid principal
balance of this Note together with all interest accrued and unpaid hereon, due
and payable without presentment, demand, protest, or notice, all of which are
hereby expressly unconditionally and irrevocably waived by the Company may
exercise or otherwise enforce any one or more of the Payee's rights, powers,
privileges, remedies and interests under this Note or applicable law. No course
of delay on the part of the Payee shall operate as a waiver thereof or otherwise
prejudice the right of the Payee. No remedy conferred hereby shall be exclusive
of any other remedy referred to herein or now or hereafter available at law, in
equity, by statute or otherwise. Notwithstanding anything to the contrary
contained in this Note, Payee agrees that its rights and remedies hereunder are
limited to receipt of cash or shares of the Company's common stock in the
amounts described herein.

 
 

--------------------------------------------------------------------------------

 
 
    10. Replacement. Upon receipt of a duly executed and notarized written
statement from the Payee with respect to the loss, theft or destruction of this
Note (or any replacement hereof), and without requiring an indemnity bond or
other security, or, in the case of a mutilation of this Note, upon surrender and
cancellation of such Note, the Company shall issue a new Note, of like tenor and
amount, in lieu of such lost, stolen, destroyed or mutilated Note.
 
    11. Parties in Interest: Transferability. This Note shall be binding upon
the Company and its successors and assigns and the terms hereof shall inure to
the benefit of the Payee and its successors and permitted assigns. This Note may
not be transferred or sold, pledged, hypothecated or otherwise granted as
security by the Payee without the prior written consent of the Company (other
than to an affiliate of the Payee), which consent will not be unreasonably
withheld.
 
    12. Amendments. This Note may not be modified or amended in any manner
except in writing executed by the Company and the Payee.
 
    13. Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective
 
       (a) upon hand delivery by telecopy or facsimile at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or
       (b) on the first business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.
 
Address of the Payee:                                                  Platinum
Long Term Growth VII, LLC
152 West 57* Street 4th Floor
New York, NY 10019 Attention: Michael Goldberg, M.D. Tel. No.: (212) 271-7895
Fax No.: (212) 582-2424
Address of the
Company:                                                      VistaGen
Therapeutics, Inc.
384 Oyster Point Blvd., Suite #8 South San Francisco, CA 94080 Attention: Chief
Executive Officer Tel. No.: (650) 244-9990 Fax No.: (650) 244-9991
 
    14. Governing Law. This Note shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to the choice of law provisions. This Note shall not be interpreted or
construed with any presumption against the party causing this Note to be
drafted.
 
    15. Headings. Article and section headings in this Note are included herein
for purposes of convenience of reference only and shall not constitute a part of
this Note for any other purpose.
 
    16. Remedies. Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, at law or in equity (including,
without limitation, a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit a
Payee's right to pursue actual damages for any failure by the Company to comply
with the terms of this Note. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable and material harm to the Payee and
that the remedy at law for any such breach may be inadequate. Therefore the
Company agrees that, in the event of any such breach or threatened breach, the
Payee shall be entitled, in addition to all other available rights and remedies,
at law or in equity, to seek and obtain such equitable relief, including but not
limited to an injunction restraining any such breach or threatened breach,
without the necessity of showing economic loss and without any bond or other
security being required.
 
    17. Failure or Delay Not Waiver. No failure or delay on the part of the
Payee in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.
 
    18. Enforcement Expenses. The Company agrees to pay all reasonable costs and
expenses of enforcement of this Note, including, without limitation, reasonable
attorneys' fees and expenses.
 
    19. Binding Effect. The obligations of the Company and the Payee set forth
herein shall be absolute and binding upon the successors and permitted assigns
of each such party.

 
 

--------------------------------------------------------------------------------

 
 
    20. Compliance with Securities Laws. The Payee acknowledges and agrees that
this Note and the securities issuable upon the conversion of this Note, is
being, and will be, acquired solely for the Payee's own account and not as a
nominee for any other party, and for investment purposes only and not with a
view to the resale or distribution of any part thereof, and that the Payee shall
not offer, sell or otherwise dispose of this Note or the securities issuable
upon the conversion of this Note other than in compliance with applicable
federal and state laws. The Payee understands that this Note and the securities
issuable upon the conversion of this Note are "restricted securities" under
applicable federal and state securities laws and that such securities have not
been, and will not be, registered under the Securities Act of 1933, as amended
(the "Securities Act"). The Payee represents and warrants to the Company that
the Payee is an "accredited investor" as such term is defined in Rule 501 of
Regulation D promulgated under the Securities Act. This Note and any Note issued
in substitution or replacement therefore, and the securities issuable upon the
conversion of this Note, shall be stamped or imprinted with a legend in
substantially the following form:
"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE
SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR UNLESS VISTAGEN
THERAPEUTICS, INC. SHALL HAVE RECEIVED AN OPINION OF COUNSEL THAT THE
REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED."
 
    21. Severability. The provisions of this Note are severable, and if any
provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Note in any jurisdiction.
 
    22. Consent to Jurisdiction. Each of the Company and the Payee (i) hereby
irrevocably submits to the jurisdiction of the United States District Court
sitting in the Southern District of New York and the courts of the State of New
York located in New York county for the purposes of any suit, action or
proceeding arising out of or relating to this Note and (ii) hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Each of the Company and the Payee
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address set forth in Section 13
hereof and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing in this Section 22 shall affect or limit
any right to serve process in any other manner permitted by applicable law.
 
    23. Waivers. Except as otherwise specifically provided herein, the Company
hereby waives presentment, demand, notice of nonpayment, protest and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note, and does hereby consent to any number of renewals or
extensions of the time for payment hereof and agrees that any such renewals or
extensions may be made without notice and without affecting its liability
herein, AND DOES HEREBY WAIVE TRIAL BY JURY. No delay or omission on the part of
the Payee in exercising its rights under this Note, or course of conduct
relating hereto, shall operate as a waiver of such rights or any other right of
the Payee, nor shall any waiver by the Payee of any such right or rights on any
one occasion be deemed a waiver of the same right or rights on any future
occasion.
 
    24. Assignment. The Company shall not have the right to assign its rights
and obligations hereunder or any interest herein.
 
IN WITNESS WHEREOF, the Company has executed and delivered this Note as of the
date first written above.


VISTAGEN THERAPEUTICS, INC.




By:_
Name: H. Ralph Snodgrass Title: President